PD-0312-15
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                          Transmitted 6/8/2015 10:17:26 AM
                            No. PD-0312-15                   Accepted 6/8/2015 4:36:17 PM
                                                                            ABEL ACOSTA
                                                                                    CLERK
         IN THE TEXAS COURT OF CRIMINAL APPEALS


         ROBERT SCOTT SHEARER, Petitioner/Appellant

                                  V.

            THE STATE OF TEXAS, Respondent/Appellee



                Petition for Discretionary Review
                   th
     From the 10 Court of Appeals Cause No. 10-14-00031-CR;
            Appealed from County Court at Law No. 2
                       Brazos County, Texas
                Trial Court Cause Number 5054-A

STATE’S SUPPLEMENTAL REPLY TO PETITION FOR DISCRETIONARY REVIEW


                                THE STATE OF TEXAS

                                RODNEY W. ANDERSON
                                Brazos County Attorney

                                ERIC K. QUISENBERRY
                                Assistant County Attorney
                                Brazos County, Texas
    June 8, 2015                300 E. 26th Street, Suite 1300
                                Bryan, Texas 77803
                                Telephone: (979) 361-4300
                                Fax: (979) 361-4312
                                State Bar No. 24077850
                                equisenberry@brazoscountytx.gov

                        Oral Argument Requested



                                   i
               IDENTITIES OF PARTIES AND COUNSEL



APPELLANT:                   ROBERT SCOTT SHEARER
                             917 Franklin, Suite 230
                             Houston, Texas 77002



APPELLEE:                    THE STATE OF TEXAS


                             RODNEY W. ANDERSON
                             Brazos County Attorney

                             ERIC K. QUISENBERRY
                             Assistant County Attorney
                             300 E. 26th Street, Suite 1300
                             Bryan, Texas 77803
                             equisenberry@brazoscountytx.gov



                             STATE PROSECUTING ATTORNEY
                             209 W. 14th Street
                             Austin, Texas 78701
                             information@spa.texas.gov




TRIAL JUDGE:                 HON. JIM LOCKE




                               ii
                TABLE OF CONTENTS

IDENTITIES OF PARTIES AND COUNSEL…………………………….………ii

TABLE OF CONTENTS………………………………………………………….iii

WITHDRAWAL OF PORTION OF ARGUMENT……………………..………...1

PRAYER…………………………………………………………………...………1

CERTIFICATE OF SERVICE……………………………………………………..2

CERTIFICATE OF COMPLIANCE……………………………………...………..3




                        iii
               WITHDRAWAL OF PORTION OF ARGUMENT

      In the State’s original Reply to Shearer’s Petition for Discretionary Review,

the State asserted Shearer’s petition to this Honorable Court was untimely. The

State has since learned that although Shearer requested a thirty-day extension in

this request, this Honorable Court granted a sixty-day extension. As a result,

Shearer’s petition was due on May 22, 2015, and the filing was not untimely.

      The State’s argument regarding the untimeliness of Shearer’s petition is

therefore without merit. The State respectfully withdraws said argument and

regrets the oversight which led to this error.

      The State respectfully withdraws its argument regarding the untimeliness of

Shearer’s Petition for Discretionary Review. The State maintains its positions

otherwise stated in its reply and requests the Court refuse Shearer’s Petition.

                                      PRAYER

      The State respectfully prays this Honorable Court refuse Shearer’s Petition

for Discretionary Review.

                                                     /s/ Eric K. Quisenberry____
                                                     ERIC K. QUISENBERRY
                                                     Assistant County Attorney
                                                     Brazos County, Texas
                                                     300 E. 26th Street, Suite 1300
                                                     Bryan, Texas 77803
                                                     Telephone: (979) 361-4300
                                                     Fax: (979) 361-4312
                                                     State Bar No. 24077850


                                           1
                          CERTIFICATE OF SERVICE

       I, Eric K. Quisenberry, attorney for the State of Texas, do hereby certify that
a true and correct copy of the foregoing document was sent to the following on this
the 8th day of June, 2015.
R. SCOTT SHEARER
917 Franklin, Suite 230
Houston, Texas 77002

STATE PROSECUTING ATTORNEY
209 W. 14th Street
Austin, Texas 78701
information@spa.texas.gov

                                                    /s/ Eric K. Quisenberry___
                                                    Eric K. Quisenberry




                                          2
                      CERTIFICATE OF COMPLIANCE

       At the request of the Court, I certify that this submitted filing complies with
the following requests of the Court:

1.    This filing is labeled with or accompanied by the following information:

      a. Case Name: ROBERT SCOTT SHEARER V. STATE OF TEXAS

      b. The Docket Number: PD-0312-15

      c. The Type of Brief: State’s Supplemental Reply to Petition for
         Discretionary Review

      d. Word Count: 637

      e. The Word Processing Software and Version Used to prepare the filing:
         Microsoft Office Word 2010

2.    This disc or CD (or email attachment) contains only an electronic copy of
      the submitted filing and does not contain any appendices, any portion of the
      appellate record (other than a portion contained in the text of the filing)
      hypertext links to other material, or any document that is not included in the
      filing.

3.    The electronic filing is free of viruses or any other files that would be
      disruptive to the Court’s computer system. The following software, if any,
      was used to ensure the filing is virus-free: Symantec Endpoint Protection.

4.    I understand that a copy of this filing will be posted on the Court’s web site
      and becomes part of the Court’s record.

5.    Copies have been sent to all parties associated with this case.




                                                    /s/ Eric K. Quisenberry__
                                                    Eric K. Quisenberry

                                          3